DETAILED ACTION
	Response to Amendment
 The amendment filed on 03/23/2021 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 11, 12, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hardy (US Pub. 20200086791 A1) in view of Krishnamoorthy et al. (US Pub. 20160307048 A1) in further view of Singh (US Pub. 20180174327 A1).

	For claims 1 and 11, Hardy discloses a car lens offset detection method, wherein a first image capturing device (110 or 120) and a second image capturing device (110 or 120) are disposed on a car [0015-23], and the method comprises: 
capturing a first image by the first image capturing device and capturing a second image by the second image capturing device [0056-58, 0017-19, 0110, 0116-118]; 
obtaining a plurality of first feature points from the first image according to a plurality of first predetermined positions and obtaining a plurality of second feature points from the second image according to a plurality of second predetermined positions [0056-58, 0017-19, 0110, 0116-118]; 

deternining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points (determining a degree of image shift/alignment by comparing a pair of images using the features from the pair of images) [0057, 0110, 0064, 0047]; and 
in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation (notifying the driver and correcting an image are performed after the images matching or comparing image features steps) [0110-0111, 0107, 0023], or [0082-84, 0087-88, 0093-96].
Hardly further discloses wherein the first predetermined positions and the second predetermined positions comprise information of a plurality of pixel (each pixel of image contain Ycbcr values) [0093-94];
But Hardy doesn’t explicitly teach pre-stored pixel coordinates;
Krishnamoorthy discloses wherein the first predetermined positions and the second predetermined positions comprise information of a plurality of pre-stored pixel coordinates (images contain stored pixel coordinates that translate into different positional information for the camera) [0054, 0060];
Since, all are analogous arts addressing image processing use in a mobile system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hardy and Krishnamoorthy 
But Hardy, as modified by Krishnamoorthy, doesn’t explicitly teach the following limitation taught by Singh.
Singh discloses wherein the calibration and warning operation comprises adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function [0004, 0009-10], 
wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function [0004, 0006-8, 0022].
Since, all are analogous arts addressing image processing use in a mobile system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hardy, Krishnamoorthy, and Singh to ensure image stitching operation can be properly calibrated, thus, enhancing image quality and accuracy of the imaging system.

	For claims 2 and 12, Hardy discloses a display device is disposed in the car, and the method further comprises: 
performing the image stitching function on the first image and the second image to generate a stitched image; and displaying the stitched image by the display device [0050, 0076, 0110].

	For claims 6 and 16, Hardy discloses a display device is disposed in the car, and the step of performing the calibration and warning operation comprises: 

simultaneously displaying the first image comprising the plurality of first marked points and displaying the second image comprising the plurality of second marked points by the display device [0023, 0029, 0111-113].



Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hardy (US Pub. 20200086791 A1) in view of Krishnamoorthy et al. (US Pub. 20160307048 A1) in further view of Singh (US Pub. 20180174327 A1) in further view of Hasegawa et al. (US Pub. 20190217783 A1).

For claims 5 and 15, Hardy and Krishnamoorthy disclose all limitation this claim depends on.
Hardy further discloses the step of performing the calibration and warning operation by altering the display setting [0110-0111, 0107, 0023].
But Hardy, as modified by Krishnamoorthy and Singh, doesn’t explicitly teach the following limitation taught by Hasegawa; 
	Hasegawa discloses an electric rear view mirror including a display device is disposed in the car [0039], 
	turning off a backlight module of the display device [0104].
Since, all are analogous arts addressing image processing use in a mobile system; Therefore, it would have been obvious before the effective filing date of the claimed invention to 
Allowable Subject Matter
Claims 3, 4, 7-10, 13, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Singh has been used for new ground of rejections. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 

/PAKEE FANG/
Primary Examiner, Art Unit 2642